     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

ANTHONY TYSON,                                 )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   CASE NO. 3:17-CV-719-WKW
                                               )
JEFFERSON S. DUNN, Comm’r,                     )
Alabama Department of Corrections,             )
                                               )
       Respondent.                             )

                     MEMORANDUM OPINION AND ORDER

                                     I. BACKGROUND

       On October 20, 2017, Petitioner Anthony Tyson, a death-sentenced inmate in

the custody of the Alabama Department of Corrections, filed this habeas corpus

petition pursuant to 28 U.S.C. § 2254. He challenges his conviction in the Macon

County Circuit Court for the capital murders of Derek Cowan and Damien

Thompson in 1997, and the death sentence he received in 1998.1 (Doc. # 1.) Tyson


       1
           Prior to filing this action, Tyson petitioned the Alabama Supreme Court for a writ of
certiorari after the Alabama Court of Criminal Appeals affirmed the denial of the Rule 32 Petition
he filed in the trial court for post-conviction relief. Tyson’s certiorari petition to the Alabama
Supreme Court was still pending when he filed the present action. Tyson “protectively filed” his
federal habeas petition to ensure its timely filing because (1) the one-year limitations period he
had in which to file a timely petition would expire in four days if the Alabama Supreme Court
were to deny his certiorari petition, and (2) he might not learn of any adverse decision in time to
file a federal habeas petition within the time remaining on the limitations period. See Pace v.
DiGuglielmo, 544 U. S. 408, 416 (2005). Upon Tyson’s motion, the court held this action in
abeyance pending the Alabama Supreme Court’s decision on his certiorari petition. (Doc. # 7.)
After the Alabama Supreme Court denied Tyson’s certiorari petition on December 15, 2017, the
court lifted the stay of this action. (Doc. # 11.)
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 2 of 14




claims that his conviction and death sentence were obtained in violation of his rights

under the United States Constitution.

      In his original petition, Tyson raised nine discrete claims, inclusive of

numerous sub-claims, which he asserts entitle him to relief.2 On December 21, 2017,

the court entered the routine order in habeas cases, which directed the Clerk of the

Court to serve the petition on the Respondent and established deadlines for the

Respondent to file the State Court Record and his Answer. (Doc. # 11.) Respondent

filed the State Court Record on February 5, 2018 (Doc. # 18) and filed his answer to

the petition on April 16, 2018. (Doc. # 23.) On Tyson’s motion, he was granted

leave to file a reply to Respondent’s answer (Doc. # 26), which he timely filed on

July 16, 2018. (Doc. # 27.) On August 5, 2019, more than one year after Tyson

filed the reply, Respondent filed a Motion to Strike New Issues Raised in Petitioner’s

Reply Brief. (Doc. # 35.) Tyson has responded to the motion (Doc. # 38), and it is

ripe for review. Respondent’s motion to strike is due to be denied.

          II. RESPONDENT’S MOTION TO STRIKE REPLY BRIEF

      Respondent requests the court to strike Tyson’s reply brief to the extent that

it raises new claims not contained in his habeas petition. Alternatively, Respondent

requests leave to file a sur-reply to address the new claims contained in the reply



      2
          Tyson reiterated the same claims and sub-claims in his amended petition. (Doc. # 9.)

                                               2
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 3 of 14




brief. Respondent argues that Tyson’s amended habeas petition is deficient because

it failed to note that the claims are governed by the Anti-Terrorism and Effective

Death Penalty Act (AEDPA)3 and federal caselaw developed after its enactment.

Respondent argues that Tyson’s attempt to correct this deficiency in a reply brief

comes too little and too late, requiring that this new language be stricken.

       Tyson counters that his reply is a proper response to Respondent’s answer,

noting that the Rules Governing Habeas Corpus Cases Under Section 2254

specifically contemplate that federal habeas petitioners will be provided an

opportunity to “submit a reply to the respondent’s answer or other pleading within a

time fixed by the judge.” Rule 5(e), Rules Governing Habeas Corpus Cases Under

Section 2254. Consistent with this rule, the Eleventh Circuit has recognized the



       3
           In relevant part, Respondent’s Answer states:

            In fact, there is no mention of AEDPA in Tyson’s petition whatsoever or
       the standards of review it requires. Instead, Tyson presents the issue as if the
       proper standard of review is de novo, when AEDPA actually requires
       tremendous deference. Most of Tyson’s petition is copied and pasted directly
       from his Rule 32 petition. He makes no attempt to address the holdings by the
       Rule 32 circuit court or Alabama Court of Criminal Appeals or even
       acknowledge their existence. Because Tyson fails to allege in his habeas
       petition that the Alabama courts decided these claims in a manner that is
       contrary to or involves an unreasonable application of clearly established
       federal law as determined by the United States Supreme Court, this Court
       should deny relief on these claims.

(Doc. # 23 at 15-16.)




                                                 3
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 4 of 14




importance of providing habeas petitioners with “an opportunity to respond to the

State’s answer” with respect to both procedural and merits arguments raised by the

State, reasoning that petitioners must have “a meaningful opportunity to . . . explain

to the District Court why the State’s position [in its answer] is wrong” and therefore

must be provided with “the tools necessary to respond to all of the State’s

arguments.” Rodriguez v. Fla. Dep’t of Corrs., 748 F.3d 1073, 1080 (11th Cir.

2014). Tyson submits that the reasoning in Rodriguez permits § 2254 petitioners to

respond to the arguments the State raises in its answer and that his reply contains

that response; thus, his reply is permitted by Rule 5(e) of the Rules Governing

Habeas Corpus Cases Under Section 2254.

      As to Respondent’s motion to strike the reply brief “to the extent that it raises

new claims not contained in his habeas petition” (Doc. # 35 at 1), Tyson contends

that his reply raises no new claims and that it contains the same claims raised in the

petition, reiterating that his reply responds to Respondent’s answer. Additionally,

Tyson submits that Respondent’s motion to strike should be denied because it is

untimely and because Respondent failed to identify the text that he seeks to strike.

                         III. STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(f) provides that the “court may strike from

a pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” Fed.

R. Civ. P. 12(f). While such motions are generally disfavored, the court has

                                          4
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 5 of 14




discretion to grant them where the allegations have “no possible relation to the

controversy and may cause prejudice to one of the parties.” Loucks v. Shorest, LLC,

282 F.R.D. 637, 638 (M.D. Ala. 2012) (internal quotation marks omitted) (quoting

Augustus v. Bd. of Public Instruction of Escambia Cty., Fla., 306 F.2d 862, 868 (5th

Cir. 1962)); see also Smith v. Liquid Transport Corp., No. CV 17-00191-CC-B, 2018

WL 1163455, at *5 (S.D. Ala. Feb. 15, 2018) (“Motions to strike are generally

viewed with disfavor and are often considered time wasters.”) (quoting TracFone

Wireless, Inc. v. Zip Wireless Prod., Inc., 716 F. Supp. 2d 1275, 1290 (N.D. Ga.

2010); Stewart v. Argos Ready Mix, LLC, No. 3:16-cv-356-MHT-WC, 2016 WL

7238915, at *3 n.3 (M.D. Ala. Nov. 1, 2016) (“If there is a doubt as to the utility of

the paragraphs in question, the doubt is resolved against the Rule 12(f) movant.”);

Weekes-Walker v. Macon Cty. Greyhound Park, Inc., 877 F. Supp. 2d 1192, 1211

(M.D. Ala. 2012) (noting that Rule 12(f) motions to strike are an “extreme and

disfavored measure” that are infrequently granted) (quoting BJC Health Sys. v.

Columbia Cas. Co., 478 F.3d 908, 917 (8th Cir. 2007)).

                                IV. DISCUSSION

A.    Respondent’s motion is untimely.

      With the filing of Tyson’s reply to Respondent’s answer to his petition, the

briefing was complete; no response was allowed. Thus, Respondent had twenty-one

days after being served with Tyson’s reply in which to file a motion to strike. See

                                          5
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 6 of 14




Fed. R. Civ. P. 12(f)(2) (motion to strike must be filed “within twenty-one days after

being served with the pleading”). Tyson filed his reply on July 16, 2018. (Doc. #

27.) Respondent filed the motion to strike on August 5, 2019 (Doc. # 35), more than

a year after the reply was filed and almost one year past the 21-day deadline

established by Rule 12(f).

      Federal district courts in Alabama routinely deny motions to strike that are

less tardy than Respondent’s motion. See, e.g., Arnold v. Bayview Loan Servicing,

LLC, No. CV 14-0543-WS-C, 2016 WL 375154, at *8 (S.D. Ala. Jan. 29, 2016)

(denying a motion to strike filed ten months after the relevant pleading, even though

the motion correctly identified a “pleading deficiency”); McCall v. Houston Cty.,

No. 1:11-cv-559-MHT, 2014 WL 2949291, at *1–2 (M.D. Ala. June 30, 2014)

(denying as “tardy and inattentive” a motion to strike filed two and a half months

after the relevant pleading); Barna Conshipping, S.L. v. 1,800 Metric Tons, more or

less, of Abandoned Steel, No. Civ. A. 09-0027-KD-C, 2009 WL 1211334, at *2 (S.D.

Ala. May 4, 2009) (denying a motion to strike filed 32 days after service of the

relevant pleading); Guarino v. Auburn Univ., No. 3:09-cv-0080-MEF, 2009 WL

3379696, at *2 & n.2 (M.D. Ala. Oct. 20, 2009) (denying as untimely a motion to

strike filed 127 days after the relevant pleading). Moreover, the Respondent has not

demonstrated how it is prejudiced by the reply. See Loucks, 282 F.R.D. at 638.




                                          6
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 7 of 14




       Thus, Respondent’s motion to strike is due to be denied because it is untimely.

B.     Respondent failed to identify the reply language to be stricken.

       Respondent’s motion requests the court to strike the reply “to the extent that

it raises new issues that appeared nowhere in his habeas petition.” (Doc. # 35 at 1.)

However, Respondent does not identify the language in Tyson’s reply that he

requests be stricken. Given the lack of specifics in Respondent’s motion, the court

is left to speculate as to which portions of Tyson’s 207-page reply Respondent

believes to be objectionable.

       Consequently, Respondent’s motion to strike is due to be denied because

Respondent failed to identify the language to be stricken.

C.     The standard of review is not a mandatory pleading requirement in a §
       2254 petition.

       Tyson’s federal habeas petition did not contain the standard of review.4

Federal Habeas Rule 2(c) establishes the pleading requirements a petition must meet.


       4
           Tyson included the standard of review in his reply. In brief, this action is governed by
28 U.S.C. § 2254, as amended by the AEDPA, 28 U.S.C. §§ 2241, et seq. See Guzman v. Sec’y,
Dep’t of Corrs., 663 F.3d 1336, 1345 (11th Cir. 2011). Under the AEDPA, a writ of habeas corpus
may be granted when a state prisoner is “in custody in violation of the Constitution or laws or
treaties of the United States.” § 2254(a). Section 2254(d) provides that if a federal claim has been
adjudicated on the merits by a state court, a writ of habeas corpus is available only if the state
court’s adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or (2) resulted in a decision that was based on an
       unreasonable determination of the facts in light of the evidence presented in the
       State court proceeding.

                                                 7
      Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 8 of 14




Specifically, a petition must: “(1) specify all the grounds for relief available to the

petitioner; (2) state the specific facts supporting each ground; (3) state the relief

requested; (4) be printed, typewritten, or legibly handwritten; and (5) be signed

under penalty of perjury by the petitioner or by a person authorized to sign it for the

petitioner under 28 U.S.C. § 2242.” Rule 2(c), Rules Governing Habeas Corpus

Cases Under Section 2254. Because this rule does not require a petition to contain

the applicable standard of review, Tyson’s omission of the standard in his petition is

not fatal, as Respondent’s motion to strike suggests. Moreover, since Tyson filed

his petition after the AEDPA’s enactment, the court is cognizant that his petition is

governed by 28 U.S.C. § 2254, as amended by the AEDPA.

D.     Tyson’s Reply complies with Federal Habeas Rule 5(e).

       Tyson obtained leave pursuant to Rule 5(e) of the Rules Governing Habeas

Corpus Cases Under Section 2254 to file a reply to Respondent’s answer. (Doc. #

23.) Given that Tyson filed a 139-page petition and that Respondent filed a 179-

page answer, the length of his reply is not surprising. Indeed, Tyson filed a 207-

page reply (Doc. # 27), which responds to the arguments in Respondent’s answer.




Under § 2254, a federal court need not defer to a state court decision on a claim when: (1) the
state court did not adjudicate the claim on the merits; or (2) the state court decision (a) is contrary
to law, (b) involved an unreasonable application of law, or (c) is based on an unreasonable
determination of the facts. § 2254(d).
                                                  8
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 9 of 14




      Tyson’s reply includes an extensive section devoted to the applicable standard

of review under 28 U.S.C. § 2254, as amended by the AEDPA, and federal caselaw

developed after the AEDPA’s enactment. Tyson’s reply also responds to the other

arguments Respondent raised in the answer, all as permitted by Rule 5(e) of the

Rules Governing Habeas Corpus Cases Under Section 2254.

E.    Tyson’s Reply raises no new claims.

      Respondent contends that Tyson’s reply brief “to the extent it raises new

issues that appeared nowhere in his habeas petition” should be stricken because new

issues are unauthorized in a reply. (Doc. # 35 at 1); cf. United States v. Britt, 437

F.3d 1102, 1104 (11th Cir. 2006) (“Parties must submit all issues on appeal in their

initial briefs.”) (citation omitted). Respondent is correct that, generally, a party is

prohibited from raising a new issue in a reply brief before a reviewing court.

However, Tyson’s reply raises no new issues; it reiterates the issues raised in the

habeas petition, and it presents stronger arguments to support these issues.

      The reply appears to contain a new claim because Tyson prefaces the claims

raised in the petition with an overarching section that applies to all original claims,

which were reordered after the new section.5 This section is not a new, stand-alone

      5
       This section is entitled: “I. THE IRREGULAR APPLICATION OF STATE
PROCEDURAL RULES BY THE ALABAMA CRIMINAL COURT OF APPEALS DOES NOT
PRECLUDE THE REVIEW OF MR. TYSON’S CLAIMS IN THIS COURT.” (Doc. # 27 at 2.)




                                          9
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 10 of 14




claim that challenges the legality of his conviction, such as trial court error,

prosecutorial misconduct, juror misconduct, or ineffective assistance of trial counsel.

Rather, it contains argument, applicable to all nine claims in the petition, Tyson

makes in reply to Respondent’s answer.

      Consequently, Respondent’s contention that Tyson raises new issues in his

reply is unpersuasive. Tyson elaborates on the arguments made to support the issues

raised in the petition, and he incorporates federal caselaw that was not contained in

his petition. However, enhancing an argument previously made to further support

an issue in response to Respondent’s answer does not raise a new issue.

F.    Tyson’s Reply is better characterized as an amended petition.

      Tyson’s 207-page reply multi-tasks.       While responding to Respondent’s

answer, it also refines the claims raised in his amended petition. Additionally, the

reply is comprehensive and could serve as a free-standing habeas petition; thus, it is

better viewed as an amended petition than as a reply. However, prior to filing his

reply, Tyson did not seek leave to file a second amended petition.

      Respondent’s motion to strike states: “Tyson’s reply brief is, in essence, an

amended habeas petition, which he did not seek leave to file, and this Court should

decline to consider its new arguments.” (Doc. # 35 at 2.) Alternatively, Respondent

requests an opportunity to file a sur-reply, if the court were to consider the new




                                          10
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 11 of 14




arguments without requiring Tyson to seek leave to amend the petition.6 (Id. at 7.)

Rebutting Respondent’s motion to strike, Tyson urges that because the arguments in

his reply were made in response to the arguments in Respondent’s answer, they

should not be stricken. However, Tyson further states: “In the alternative, if this

Court determines that any of the points included in [his] reply should instead be

included in his petition, [he] requests . . . leave to file an amended petition including

any such points.” (Doc. # 38 at 6.)

       Because Tyson’s reply is better characterized as an amended petition, the

court construes it as such. For this reason, pursuant to Rule 15(a) of the Federal

Rules of Civil Procedure, Tyson’s request for leave to file a second amended petition

will be granted. Based upon the reply’s construction as an amended petition, to

clarify the record, Tyson will be directed to re-file his reply (Doc. # 27) and to

caption it as a Second Amended Petition. A briefing schedule will establish a

timeframe for Respondent to file an answer and for Tyson to file a reply to

Respondent’s response.




       6
         Tyson has no objection to Respondent’s request for leave to file a sur-reply, contending
that Respondent could not possibly be prejudiced by his reply if Respondent is authorized to file a
sur-reply. However, Tyson requests that, if Respondent is permitted to file a sur-reply, then he be
afforded the opportunity to file a brief in response to any new arguments Respondent may make
therein. (Doc. # 38 at 10.)
                                                11
     Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 12 of 14




G.    The arguments in Tyson’s reply relate back to original petition.

      Respondent contends that even if Tyson’s reply were construed as an amended

petition, the court should not consider his new arguments because they do not relate

back to his initial petition and are time-barred. Countering this argument, Tyson

reiterates that his reply raises no new claims or new grounds for relief and that it is

simply his response to Respondent’s arguments in the answer.

      As explained above in Section IV.E., Tyson’s reply raises no new claims; it

hones arguments made in support of the nine claims raised in the petition, but these

arguments are not new claims. Simply put, better arguments in support of claims

previously made are not new claims. Because Tyson’s reply raises no new claims,

his reply arguments relate back to the original petition.

                                V. CONCLUSION

      For the reasons stated above, it is ORDERED that:

      1. Respondent’s Motion to Strike New Issues Raised in Petitioner’s Reply

Brief (Doc. # 35) is DENIED.

      2. Tyson’s request for leave to file an amended petition (Doc. # 38 at 6) is

GRANTED.

      3. On or before June 15, 2020, Tyson is directed to re-file his Reply (Doc.

# 27) and to caption it as a Second Amended Petition.




                                          12
    Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 13 of 14




      4. On or before July 15, 2020, Respondent shall file his answer or other

responsive pleading to Petitioner’s Second Amended Petition. Respondent’s answer

or other responsive pleading shall conform to the requirements of Rule 5 of the Rules

Governing Habeas Corpus Cases Under Section 2254 or, if appropriate, Rule 12 of

the Federal Rules of Civil Procedure. Respondent shall serve Petitioner’s counsel

of record with a copy of the answer or other responsive pleading in accordance with

the provisions of Rule 5(b) of the Federal Rules of Civil Procedure.

      5. Respondent shall clearly and directly respond to the issue of whether

Petitioner has exhausted available state remedies regarding each of the grounds for

federal habeas corpus relief set forth in Petitioner’s pleadings filed herein as of this

date. If Respondent denies that Petitioner has exhausted available state remedies

regarding each ground for federal habeas relief set forth in Petitioner’s pleadings,

Respondent shall explain, in detail, those state remedies still available to Petitioner

regarding each unexhausted claim. If Respondent wishes to assert the defense that

Petitioner has procedurally defaulted on any claim for relief contained in Petitioner’s

Second Amended Petition, Respondent shall explicitly assert that defense and

identify with specificity which of Petitioner’s claims Respondent contends are

procedurally barred from consideration by this court.

      6. On or before thirty days after the date Respondent files his answer or

other responsive pleading, Respondent shall submit to the Clerk of the Court true

                                          13
    Case 3:17-cv-00719-WKW-JTA Document 39 Filed 05/29/20 Page 14 of 14




and correct copies of all pertinent state court records from Petitioner’s state court

proceedings, including copies of any and all still-available juror questionnaires

completed by Petitioner’s jury venire members (consideration of which is necessary

in order to resolve Petitioner’s Batson claim).

      7. On or before thirty days after Respondent serves Petitioner’s counsel

of record with a copy of Respondent’s answer or other responsive pleading,

pursuant to Rule 5(e) of the Rules Governing Habeas Corpus Cases Under Section

2254, Petitioner shall file with the Clerk of the Court any reply Petitioner wishes to

make to Respondent’s answer or other responsive pleading.

      8. Any party seeking an extension of the foregoing deadlines shall file a

written motion requesting an extension prior to the expiration of the deadline in

question and shall set forth in such motion a detailed description of the reasons why

that party, despite the exercise of due diligence, will be unable to comply with the

applicable deadline.

      9. This action is referred to United States Magistrate Judge Jerusha T. Adams

for all procedural and discovery matters that may arise herein.

      DONE this 29th day of May, 2020.

                                          /s/ W. Keith Watkins
                                  UNITED STATES DISTRICT JUDGE




                                         14
